Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on November 24, 2021.
Claims 1, 4, 10, 13 and 19 have been amended.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on January 16, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Previous Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for the amendments to claim 1.  The rejection is overcome and is withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1, 2, 4-11 and 13-20 are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Herold et al. (US Pat. No. 7,603,413).
Claims 1, 2, 10, 11, 19 and 20: Herold discloses
identifying a potential match for a user of an online dating service; (Claim 16: chat room for on-line dating; C9; L43-54: The processor then uses the BOT communications identity to introduce the user to the other chat participants in the identified icebreaker group (step 460). A user may be introduced to an icebreaker group that includes chat participants presently chatting, such as is illustrated in the example of interface 300 of FIG. 3. Additionally or alternatively, an icebreaker group of chat participants may be identified such that the chat participants have not yet begun chatting with one another. In such a case, the BOT may introduce multiple chat participants to one another to help the group of chat participants begin interacting with one another in the newly formed icebreaker group.)
determining that the user has opened a chat window between the user and the potential match; (C18; L30-33: A chat participant also can initiate a private party, in which the BOT controls all conversation and game play between the chat participant and another chat participant. In other words, the chat participants generally respond through the BOT.)
automatically generating, in response to determining that the user has opened the chat window, a customized interactive ice breaker widget that is customized to facilitate conversation between the user and the potential match (C18; L30-33: A chat participant also can initiate a private party, in which the BOT controls all conversation and game play between the chat participant and another chat participant. In other words, the chat participants generally respond through the BOT) the widget comprising at least a prompt portion and a response portion; (Fig. 16)
presenting the customized interactive ice breaker widget to the user; obtaining the user's response to the customized interactive ice breaker widget; and presenting, to the potential match, both the customized interactive ice breaker widget and the user's response to the customized interactive ice breaker widget to facilitate conversation between the user and the potential match.  (C2; L37-43: Based on the chat participant's answer to one or more of the multiple choice questions, the BOT introduces the chat participant to a small group or subset of other chat participants, which may expedite, ease or otherwise help the chat participant to begin interacting with other chat participants in the small group or subset (i.e., help the chat participant to "break the ice" with the other chat participants)).
Herold further discloses that the BOT may be configured to detect user-defined character strings and to relate those to predefined animations of an avatar. (C20; L49-57)  Thus, disclosing customization based on a characteristic of a user.
Claim 4 and 13:  Herold discloses a private messaging channel between the user and the potential match that is not visible to other users of the online dating service; (C18; L3-4: private party where only chat members in the party can see responses).
Claims 5 and 14:  Herold discloses presenting the ice breaker widget to the match only after, and in response to, receiving the user’s response. (C2; L37-40: Based on the chat participant's answer to one or more of the multiple choice questions, the BOT introduces the chat participant to a small group or subset of other chat participants.)
Claims 6, 7, 15 and 16: Herold discloses wherein presenting, to the potential match, both the customized interactive ice breaker widget and the user's response to the customized interactive ice breaker widget comprises: presenting the customized interactive ice breaker widget to the potential match with the user's response hidden; receiving a response to the customized interactive ice breaker widget from the potential match; and revealing the user's response to the customized interactive ice breaker widget to the potential match only after, and in response to, receiving the response from the potential match. (C6; L65- C7: L3: only answers to some of the questions presented by the BOT are presented. In some implementations, answers to other questions may be made perceivable based on a predetermined condition, such as registration in the chat room, payment of a premium fee, or compliance with privacy constraints set by the chat participant.)  The Examiner understands that the match’s response is complying with the condition, such as payment of a fee, which in turn allows the match to see the user’s response. 
Claims 8 and 17:  Herold discloses open-ended questions. (C2; L49-50).
Claims 9 and 18:  Herold discloses a community-based online dating service. (Claim 16: chat room for on-line dating; C8; L19-24: The process 400 may be performed, for example, by a processor on an instant messaging or chat service provider system, a processor on a client system running an instant messaging or chat application, or a processor on a client system executing an on-line dating application).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herold in view of Official Notice.
Claims 1, 10 and 19: Herold discloses an ice breaker widget (C17; L 47-54: In the example implementation of FIGS. 11-19, the chat room is referred to as "The Icebreaker" and is designed as a chat room where people can electronically gather during the evening to socialize and meet other chat participants. As such, the Icebreaker is a nightly party or on-line event. The host of the Icebreaker is a BOT (i.e., the widget) that is presented as an animated human head and is referred to as "ChettheChatman.") and personalization of the widget (C20; L49-57: In some implementations, the BOT facilitating chat communications may be represented as an avatar. The BOT avatar may be animated based on the message sent between a BOT and another chat participant in the chat room. For example, the chat application interface may be configured to detect entry of predetermined or user-defined character strings, and to relate those character strings to predefined animations of an avatar. The avatar representing the BOT is animated in the recipient's chat application interface)  but does not disclose a set of widgets where a user selects the customized widget.
The Examiner takes Official Notice that it is old and well-known to give users a choice of avatars (i.e., widgets) and for a user to choose a customized one.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selecting a widget from a set of widgets, in the system disclosed by Herold, for the motivation of increasing engagement and entertainment through the ability to select a personalized widget.  Such selections and customizations are well-known in the on-line gaming world.

Response to Arguments
	Applicant’s remarks, filed November 29, 2021, have been considered.  Additional portions of Herold have been cited.
	Specifically, identifying a potential match for a user of an online dating service prior to an opening a chat window: C9; L43-54: Additionally or alternatively, an icebreaker group of chat participants may be identified such that the chat participants have not yet begun chatting with one another. In such a case, the BOT may introduce multiple chat participants to one another to help the group of chat participants begin interacting with one another in the newly formed icebreaker group.
	Thus, a user is matched to at least one other user prior to entering the chat with the newly formed group.
	The Examiner notes that the claims are not understood should that ice-breaker questions are only presented to a user after the user has been matched.  The claims merely require that an icebreaker widget is generated in response to the opening of a chat window between two matched users.
	With respect to the traversal of Official Notice that it is old and well known to give users a choice of avatars (i.e., widgets) and for a user to choose a customized one, the Examiner is not persuaded.
	The specific Official Notice was of a user selecting an avatar (i.e., widget).  Herold discloses an ice breaker widget (C17; L 47-54: In the example implementation of FIGS. 11-19, the chat room is referred to as "The Icebreaker" and is designed as a chat room where people can electronically gather during the evening to socialize and meet other chat participants. As such, the Icebreaker is a nightly party or on-line event. The host of the Icebreaker is a BOT (i.e., the widget) that is presented as an animated human head and is referred to as "ChettheChatman.") and personalization of the widget (C20; L49-57: In some implementations, the BOT facilitating chat communications may be represented as an avatar. The BOT avatar may be animated based on the message sent between a BOT and another chat participant in the chat room. For example, the chat application interface may be configured to detect entry of predetermined or user-defined character strings, and to relate those character strings to predefined animations of an avatar. The avatar representing the BOT is animated in the recipient's chat application interface)  but does not disclose a set of widgets where a user selects the customized widget.
	Thus, in the context of Herold, the widget includes an avatar therefore the Examiner has not conflated “widget” with avatar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
U.S. Pub. No. 2018/0041461 to Kurani: [0022]
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
KAYLA MATTHEWS. “Get Everyone Talking with 12 Fun Ice Breakers for Work”. FEB 05, 2016 (HTTPS://WWW.MAKEUSEOF.COM/TAG/GET-EVERYONE-TALKING-12-FUN-ICE-BREAKERS-WORK/)
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629